Case 1:18-cv-04061-ILG-PK Document 88 Filed 02/15/19 Page 1 of 3 PageID #: 1688


                                                        U.S. Department of Justice


                                                        Tax Division
Trial Attorney: Steven S. Tennyson                      Please reply to:   Civil Trial Section, Northern Region
Attorney’s Direct Line: 202-307-0872                                       P.O. Box 55
Fax No.: 202-514-5238                                                      Washington, D.C. 20044
Steven.Tennyson@usdoj.gov
REZ:DMK:SSTennyson
DJ 5-52-20275
CMN 2017102332
                                                       February 15, 2019

Via ECF

Hon. Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East,
Brooklyn, NY 11201

                 Re:     United States of America v. Moshe Lax, et al.,
                         1:18-cv-04061-ILG-PK

Dear Judge Kuo:

        I represent the plaintiff United States of America in this action. I write to report on the
status of discovery pursuant to the Court’s Order dated November 7, 2018.

        On December 21, 2018, the appropriations act that had been funding the United States
Department of Justice expired and appropriations to the Department lapsed. Absent an
appropriation, Department of Justice attorneys are prohibited from working, even on a voluntary
basis, except in limited circumstances, including “emergencies involving the safety of human life
or the protection of property.” 31 U.S.C. § 1342. Effective January 25, 2019, Congress passed
legislation restoring funding to the Department of Justice. Accordingly, the government was
closed for 35 days, limiting the parties’ ability to advance the progress of discovery.

        The parties have exchanged initial disclosures, document requests, and interrogatories. In
light of the government shutdown, however, the parties have agreed to extend the deadline to
respond to these requests until March 1, 2019, or a later agreed-upon date.
Case 1:18-cv-04061-ILG-PK Document 88 Filed 02/15/19 Page 2 of 3 PageID #: 1689


                                                -2-

         All parties have been provided with this letter, and have consented to the content of this
status report (with the exception of Moshe Lax who did not object to the filing of this status
report).

                                                      Respectfully submitted,

                                                      /s/ Steven S. Tennyson
                                                      STEVEN S. TENNYSON
                                                      Trial Attorney
                                                      Civil Trial Section, Northern Region
Case 1:18-cv-04061-ILG-PK Document 88 Filed 02/15/19 Page 3 of 3 PageID #: 1690


                                                -3-


                                       Certificate of Service

        I hereby certify that on this 15th day of February, 2019, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system, which will send
notification to all parties that have entered an appearance.


                                              /s/ Steven S. Tennyson
                                              STEVEN S. TENNYSON
                                              Trial Attorney
                                              United States Department of Justice, Tax Division
